United States Court of Appeals
                for the Fifth Circuit
                                                                  United States Court of Appeals
                                                                           Fifth Circuit
                               No. 21-60936
                             Summary Calendar                            FILED
                                                                  October 18, 2022
                                                                    Lyle W. Cayce
Claudia Alexandra Chimbo-Cajamarca,                                      Clerk

                                                                    Petitioner,

                                    versus

Merrick Garland, U.S. Attorney General,

                                                                  Respondent.


                   Petition for Review of an Order of the
                       Board of Immigration Appeals
                           BIA No. A202 077 779


Before King, Higginson, and Willett, Circuit Judges.
Per Curiam:*
       Claudia Alexandra Chimbo-Cajamarca seeks review of a Board of
Immigration Appeals decision affirming the denial of her requests for
withholding of removal and protection under the Convention Against
Torture. For the reasons stated below, we DENY the petition for review.


       *
         Pursuant to 5th Circuit Rule 47.5, the court has determined that this
opinion should not be published and is not precedent except under the limited
circumstances set forth in 5th Circuit Rule 47.5.4.
                                       No. 21-60936


        Chimbo-Cajamarca is from Ecuador and unlawfully entered the
United States on August 26, 2020. She was placed in withholding-only
proceedings and applied for withholding of removal and Convention Against
Torture (“CAT”) protection. She argued that she had suffered persecution
in Ecuador based on her race 1 and her membership in two particular social
groups: Ecuadorian women and family members of disabled persons in
Ecuador.
        In support of her application, Chimbo-Cajamarca testified to the
following instances of violence against her and her family in Ecuador. In
November 2017, her husband was attacked and left in a coma for a week. 2
For the next two years, her husband was unable to work. The family decided
to move from Azuay to Macas four months later, but problems continued. In
Macas, Ruben Pinchupa threatened Chimbo-Cajamarca’s husband because
he refused to sell drugs for Pinchupa. Pinchupa had sought out Chimbo-
Cajamarca’s husband because he was unable to perform physical labor due to
his injuries, and Pinchupa told him it was easy work. Despite Pinchupa’s
threats that he would hurt Chimbo-Cajamarca’s family if her husband did not
sell drugs for Pinchupa, her husband refused.
        Pinchupa acted upon his threats. Chimbo-Cajamarca’s brother-in-law
was found hanging from a rope in November 2018, which the police ruled a
suicide. In September 2019, her sister-in-law was killed and her genitals
slashed; her murder is still being investigated by the police. Chimbo-
Cajamarca’s husband fled Ecuador for the United States on November 16,
2019. In August 2020, Pinchupa physically assaulted Chimbo-Cajamarca in


        1
          Chimbo-Cajamarca did not appeal the immigration judge’s determination that
she failed to establish she was targeted because of her race, and we do not consider it here.
        2
        The record is unclear whether this incident is related to the other events Chimbo-
Cajamarca described, but it does not affect our analysis either way.




                                             2
                                 No. 21-60936


her home; he tried to kill her but ran off after her children made noise and the
neighbors arrived. During the assault, Pinchupa admitted to murdering her
brother-in-law    and   sister-in-law.       Chimbo-Cajamarca   left   Ecuador
approximately two weeks later, leaving her children in the care of one of her
brothers-in-law in Quito.
       The immigration judge (“IJ”)               denied   Chimbo-Cajamarca’s
application after determining that her testimony and evidence did not satisfy
the requirements for withholding of removal and protection under CAT.
The Board of Immigration Appeals (“BIA”) affirmed the IJ’s decision.
Chimbo-Cajamarca timely petitioned the Second Circuit for review, and the
Second Circuit transferred the petition to this court. Order, Chimbo-
Cajamarca v. Garland, No. 21-6437 (2d Cir. Dec. 15, 2021).
       We review the BIA’s decision for substantial evidence and consider
the IJ’s decision only to the extent it influenced the BIA. Martinez
Manzanares v. Barr, 925 F.3d 222, 226 (5th Cir. 2019); Qorane v. Barr, 919
F.3d 904, 909 (5th Cir. 2019). Under this standard, we reverse the BIA only
if the evidence is “so compelling that no reasonable fact finder could fail to
find the petitioner statutorily eligible for relief.” Martinez Manzanares, 925
F.3d at 222 (quoting Qorane, 919 F.3d at 909). We review the BIA’s legal
determinations de novo. Id.
       “Under 8 U.S.C. § 1231(b)(3)(A), withholding of removal is a
mandatory form of relief if an alien’s life or freedom would be threatened in
the country of removal because of the alien’s race, religion, nationality,
membership in a particular social group, or political opinion.” Revencu v.
Sessions, 895 F.3d 396, 402 (5th Cir. 2018) (quoting Shaikh v. Holder, 588
F.3d 861, 864 (5th Cir. 2009)). The REAL ID Act further requires that an
applicant establish that at least one of these statutorily protected grounds
“was or will be at least one central reason for persecuting the applicant.” 8




                                         3
                                       No. 21-60936


U.S.C. § 1158(b)(1)(B)(i). While a statutorily protected ground “need not be
the only reason for harm, it cannot be incidental, tangential, superficial, or
subordinate to another reason for harm.” Shaikh, 588 F.3d at 864 (quotation
omitted).
        While the BIA affirmed the IJ’s denial on multiple grounds, we need
only examine one—the central reason test—to resolve this case. 3 The BIA
agreed with the IJ that Chimbo-Cajamarca failed to demonstrate the requisite
nexus between the harm she experienced in Ecuador and her membership in
the particular social groups she alleges. 4 Specifically, the BIA affirmed the
IJ’s finding on this point, stating that Pinchupa “was primarily motivated in
harming her and her husband because her husband refused to advance
[Pinchupa’s] criminality by selling drugs for him.”
        Chimbo-Cajamarca disputes this finding and argues that because
women are targeted more often than men by criminals in Ecuador and, but
for her husband’s condition, neither he nor she would have been targeted by
Pinchupa, there is a nexus between her status—both as an Ecuadorian
woman and the wife of an individual with a disability—and the violence she
and her family have suffered. However, the record fails to support her claims.
Chimbo-Cajamarca testified that Pinchupa “threatened [her and her
husband] because [her] husband refused to sell drugs for him.” Later, she
testified Pinchupa “was always threatening” her and her husband because he


        3
          In her petition, Chimbo-Cajamarca does not contest the BIA’s affirmation of the
IJ’s denial of CAT protection. Accordingly, this claim is waived, and we do not address it.
Thuri v. Ashcroft, 380 F.3d 788, 793 (5th Cir. 2004) (observing that petitioner “waived her
claim for relief under Article 3 of the Convention Against Torture by failing to raise it in
her petition for review”).
        4
          For purposes of this case, we need not—and do not—determine whether
Chimbo-Cajamarca’s proffered social groups of Ecuadorian women and family members of
disabled persons in Ecuador are protected under the law.




                                             4
                                  No. 21-60936


was “always telling [her] husband—asking him to work for him,” and her
“husband refused to do that work.” She did not testify that Pinchupa had
targeted her because she was a woman or because her husband was disabled;
rather, he had targeted her because her husband refused to sell drugs for him.
See Martinez Manzanares, 925 F.3d at 227 (affirming BIA determination that
nexus was insufficient where testimony established petitioner was targeted
because of his actions, not his purported social group). While her husband’s
disability may have been a reason that Pinchupa originally sought him out for
work, it is not the central reason that he harmed and threatened to harm
Chimbo-Cajamarca. It is, at most, incidental to the primary motivation
Pinchupa had for harming her and her family—to force her husband into
Pinchupa’s illegal drug scheme.
       While we sympathize with Chimbo-Cajamarca for the hardships she
has faced, our legal system only provides withholding of removal to
individuals who face harm in their originating countries for a specific set of
reasons. Refusing to engage in the drug trade is not one such reason, and the
BIA’s finding that Chimbo-Cajamarca’s proffered social groups were not the
central reasons for the harm she experienced was supported by substantial
evidence. Therefore, her petition for review is DENIED.




                                       5